Case 2:16-cv-06599-SJO-FFM Document 64-4 Filed 06/11/19 Page 1 of 7 Page ID #:772




                            Exhibit B
Case 2:16-cv-06599-SJO-FFM Document 64-4 Filed 06/11/19 Page 2 of 7 Page ID #:773


   From:               Brad Leimkuhler
   To:                 "Michael Manning"; Tristan Jankowski; Joe Manning
   Cc:                 Greg Hurley
   Subject:            RE: Robles v. Domino"s Pizza - Motion to Stay
   Date:               Tuesday, June 4, 2019 12:58:53 PM


   Now works. I’ll give you a call shortly. Thanks.

   Bradley J. Leimkuhler
   +1 714-424-8288 | direct
   BLeimkuhler@sheppardmullin.com | Bio


   SheppardMullin
   650 Town Center Drive, 10th Floor
   Costa Mesa, CA 92626-1993
   +1 714-513-5100 | main
   www.sheppardmullin.com | LinkedIn | Twitter


   From: Michael Manning <mike@manninglawoffice.com>
   Sent: Tuesday, June 4, 2019 12:55 PM
   To: Brad Leimkuhler <BLeimkuhler@sheppardmullin.com>; Tristan Jankowski
   <tristanj@manninglawoffice.com>; Joe Manning <joe@manninglawoffice.com>
   Cc: Greg Hurley <GHurley@sheppardmullin.com>
   Subject: RE: Robles v. Domino's Pizza - Motion to Stay

   Hi Brad,

   I'm available to speak on Thursday at 3 pm. I'm also available now if you're around. Regardless,
   Thursday at 3 pm works.

   Thanks




   Michael J. Manning. Esq.
Case 2:16-cv-06599-SJO-FFM Document 64-4 Filed 06/11/19 Page 3 of 7 Page ID #:774


   Please note my new street address, below. Only the street address has changed. All other
   contact information remains the same. Thank you.


   20062 S.W. Birch St., Suite 200 • Newport Beach, CA 92660
   Tel: Office (949) 200-8757 • Fax: (866) 843-8308
   mike@manninglawoffice.com
   www.ManningLawAPC.com

   PLEASE NOTE: (1) This E-mail (including attachments) is covered by the Electronic
   Communications Privacy Act, 18 USC Sections 2510-2521, is privileged, confidential and
   protected from disclosure. If you have received this e-mail in error or are not the intended
   recipient, you may not use, copy or disclose this message or any information contained in or
   with it to anyone. Should this occur, please notify the sender by reply e-mail and delete the
   message in its entirety. The sender does not intend to waive and does not waive any
   privilege(s) or the confidentiality of the message(s) and/or attachment(s); (2) You do not
   become a client of Manning Law, APC or any of its attorneys unless you enter into a written
   agreement signed by you and Manning Law, APC. The agreement must also spell out the
   scope of the work that is to be done. Simply sending an inquiry by mail, telephone, fax, or
   email does not establish an attorney-client relationship with either Manning Law, APC or any
   of its attorneys. Thank you.



   From: Brad Leimkuhler [mailto:BLeimkuhler@sheppardmullin.com]
   Sent: Tuesday, June 04, 2019 12:33 PM
   To: Tristan Jankowski <tristanj@manninglawoffice.com>; Michael Manning
   <mike@manninglawoffice.com>; Joe Manning <joe@manninglawoffice.com>
   Cc: Greg Hurley <GHurley@sheppardmullin.com>
   Subject: RE: Robles v. Domino's Pizza - Motion to Stay

   Counsel,

   I have been asking since May 23, 2019 for a date and time to meet and confer on Defendant’s
   anticipated motion to stay this action pending the Supreme Court’s determination on our
   forthcoming petition for review. Judge Otero’s standing order requires strict compliance with the
   meet and confer requirements of L-R 7-3.

   I am available tomorrow for a call between 10-12 or Thursday from 3-5. Please let me know if one of
   those times works. Otherwise, we will assume that Plaintiff refuses to meet and confer and proceed
   accordingly. Thanks.

   Regards,
   -Brad

   Bradley J. Leimkuhler
   +1 714-424-8288 | direct
   BLeimkuhler@sheppardmullin.com | Bio
Case 2:16-cv-06599-SJO-FFM Document 64-4 Filed 06/11/19 Page 4 of 7 Page ID #:775


   SheppardMullin
   650 Town Center Drive, 10th Floor
   Costa Mesa, CA 92626-1993
   +1 714-513-5100 | main
   www.sheppardmullin.com | LinkedIn | Twitter


   From: Brad Leimkuhler
   Sent: Monday, June 3, 2019 1:16 PM
   To: 'Tristan Jankowski' <tristanj@manninglawoffice.com>; Michael Manning
   <mike@manninglawoffice.com>; Joe Manning <joe@manninglawoffice.com>
   Cc: Greg Hurley <GHurley@sheppardmullin.com>
   Subject: RE: Robles v. Domino's Pizza - Motion to Stay

   We disagree with your statements below. Please provide your availability to meet and confer
   pursuant to Rule 7-3 so we can proceed with our motion. Thanks.

   Bradley J. Leimkuhler
   +1 714-424-8288 | direct
   BLeimkuhler@sheppardmullin.com | Bio


   SheppardMullin
   650 Town Center Drive, 10th Floor
   Costa Mesa, CA 92626-1993
   +1 714-513-5100 | main
   www.sheppardmullin.com | LinkedIn | Twitter


   From: Tristan Jankowski <tristanj@manninglawoffice.com>
   Sent: Monday, June 3, 2019 11:33 AM
   To: Brad Leimkuhler <BLeimkuhler@sheppardmullin.com>; Michael Manning
   <mike@manninglawoffice.com>; Joe Manning <joe@manninglawoffice.com>
   Cc: Greg Hurley <GHurley@sheppardmullin.com>
   Subject: RE: Robles v. Domino's Pizza - Motion to Stay

   Brad,

   We reviewed the document you provided and we will not stipulate to such a stay.

   First, you did not bring up this issue at the April 15, 2019, scheduling conference, despite apparently
   planning to petition for cert for quite some time before then. This is asking for a change to the
   scheduling order without good cause.

   Second, without a Circuit split or even any other district court following the district court’s order,
   there is no split of authority and the Supreme Court is extremely unlikely to take the case, making
   this a waste of time.

   Regards,
Case 2:16-cv-06599-SJO-FFM Document 64-4 Filed 06/11/19 Page 5 of 7 Page ID #:776


   Tristan




   Tristan P. Jankowski, Esq.
   Attorney

   20062 S.W. Birch St., Suite 200 • Newport Beach, CA 92660
   Tel: Office (949) 200-8755 • Direct (949) 478-5388 • Fax: (866) 843-8308
   tristanj@manninglawoffice.com
   www.ManningLawAPC.com

   PLEASE NOTE: (1) This E-mail (including attachments) is covered by the Electronic Communications
   Privacy Act, 18 USC Sections 2510-2521, is privileged, confidential and protected from disclosure. If
   you have received this e-mail in error or are not the intended recipient, you may not use, copy or
   disclose this message or any information contained in or with it to anyone. Should this occur, please
   notify the sender by reply e-mail and delete the message in its entirety. The sender does not intend
   to waive and does not waive any privilege(s) or the confidentiality of the message(s) and/or
   attachment(s); (2) You do not become a client of Manning Law, APC or any of its attorneys unless
   you enter into a written agreement signed by you and Manning Law, APC. The agreement must also
   spell out the scope of the work that is to be done. Simply sending an inquiry by mail, telephone, fax,
   or email does not establish an attorney-client relationship with either Manning Law, APC or any of its
   attorneys. Thank you.




   From: Brad Leimkuhler <BLeimkuhler@sheppardmullin.com>
   Sent: Friday, May 31, 2019 8:09 PM
   To: Michael Manning <mike@manninglawoffice.com>; Tristan Jankowski
   <tristanj@manninglawoffice.com>; Joe Manning <joe@manninglawoffice.com>
   Cc: Greg Hurley <GHurley@sheppardmullin.com>
   Subject: RE: Robles v. Domino's Pizza - Motion to Stay

   Counsel,

   It has been over a week since I sent this email requesting a time to meet and confer on Defendant’s
   anticipated motion. Please let me know a time that works by noon on June 3. Otherwise, we will
Case 2:16-cv-06599-SJO-FFM Document 64-4 Filed 06/11/19 Page 6 of 7 Page ID #:777


   assume that Plaintiff is refusing to meet and confer and will proceed accordingly. Thanks.

   Regards,
   -Brad

   Bradley J. Leimkuhler
   +1 714-424-8288 | direct
   BLeimkuhler@sheppardmullin.com | Bio


   SheppardMullin
   650 Town Center Drive, 10th Floor
   Costa Mesa, CA 92626-1993
   +1 714-513-5100 | main
   www.sheppardmullin.com | LinkedIn | Twitter


   From: Brad Leimkuhler
   Sent: Thursday, May 23, 2019 10:10 AM
   To: Michael Manning <mike@manninglawoffice.com>; Tristan Jankowski
   <tristanj@manninglawoffice.com>; Joe Manning <joe@manninglawoffice.com>
   Cc: Greg Hurley <GHurley@sheppardmullin.com>
   Subject: Robles v. Domino's Pizza - Motion to Stay

   Counsel,

   Defendant intends to move for a stay of this action pending the Supreme Court’s
   determination of our forthcoming petition for review. Attached is an example of a District
   Court in the Ninth Circuit staying an action under similar circumstances.

   Please let us know if Plaintiff will stipulate to such a stay. In the alternative, please let me
   know some times next week that Plaintiff is available to meet and confer, pursuant to L-R 7-3,
   on Defendant’s anticipated motion. Thank you.

   Regards,
   -Brad

   Bradley J. Leimkuhler
   +1 714-424-8288 | direct
   BLeimkuhler@sheppardmullin.com | Bio


   SheppardMullin
   650 Town Center Drive, 10th Floor
   Costa Mesa, CA 92626-1993
   +1 714-513-5100 | main
   www.sheppardmullin.com | LinkedIn | Twitter


   Attention: This message is sent by a law firm and may contain information that is privileged or
Case 2:16-cv-06599-SJO-FFM Document 64-4 Filed 06/11/19 Page 7 of 7 Page ID #:778


   confidential. If you received this transmission in error, please notify the sender by reply e-mail and
   delete the message and any attachments.
